PER CURIAM:
Tyrone Jerome Peterson appeals the denial of his motion for relief from the judgment against his complaint that Hank Wong and other officers of the Orlando Police Department violated his civil rights. See Fed.R.Civ.P. 60(b). Peterson argued that he was unfairly denied his right to a jury trial. We affirm.
The district court did not abuse its discretion by denying Peterson’s motion for relief from the judgment. “The right of trial by jury as declared by the Seventh Amendment to the Constitution ... is preserved to the parties inviolate,” Fed. R.Civ.P. 38(a), but that right is waived “unless its demand is properly served and filed,” Fed.R.Civ.P. 38(d), within 14 days after the defendants serve their answer, Fed.R.Civ.P. 38(b). Peterson failed to demand a jury trial in his pro se complaint or his amended complaint. He later agreed to proceed without a jury by appearing at his bench trial and by failing to object. See Southland Reship, Inc. v. Flegel, 534 F.2d 639, 645 (5th Cir.1976). Peterson argues that he was misadvised by appointed counsel that he waived a jury trial by consenting to have his case decided by a magistrate judge, but Peterson failed to demand a jury trial before the district court appointed his counsel. Peterson failed to establish that his circumstances were so extraordinary to entitle him to relief from the judgment, Fed.R.Civ.P. 60(b)(6), or that there was “a justification so compelling that the [district] court was required to vacate” the judgment against him, Solaroll Shade & Shutter Corp., Inc. v. Bio-Energy Sys., Inc., 803 F.2d 1130, 1132 (11th Cir.1986).
We AFFIRM the denial of Peterson’s motion for relief from the judgment.